CONSULTING AGREEMENT







This Consulting Agreement (the "Consulting Agreement") made as of April 1, 2017
by and between Romuald Stone, 2915 Arthur Street Hollywood, Florida 33020,
("Consultant") and WRAPmail Inc 960 S. Broadway, Hicksville, NY, 11801 (the
"Company").




WITNESSETH




WHEREAS, the Company requires and will continue to require consulting services
relating to management, strategic planning and for technology needed to run the
company's Bullseye platform and websites as well as Consulting the company in
technology aspects in the future in connection with its business; and




WHEREAS, Consultant can provide the Company with strategic planning for
technology consulting services and is desirous of performing such services for
the Company; and




WHEREAS, the Company wishes to induce Consultant to provide these consulting
services to the Company,




NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:




1. APPOINTMENT.

The Company hereby engages Consultant and Consultant agrees to render services
to the Company as a consultant upon the terms and conditions hereinafter set
forth.

2. TERM.

The term of this Consulting Agreement began as of the date of this Agreement,
and shall terminate on April 1, 2018, unless earlier terminated in accordance
with paragraph 7 herein or extended as agreed to between the parties.




3. SERVICES.

During the term of this Agreement, Consultant shall provide advice to, undertake
for and consult with the Company concerning management, technology, consulting,
strategic planning, corporate organization and structure, financial matters in
connection with the operation of the businesses of the Company, expansion of
services, acquisitions and business opportunities, and shall review and advise
the Company regarding its overall progress, needs and condition. Consultant
agrees to provide on a timely basis the following enumerated services plus any
additional services contemplated thereby:

 (a) The participation of short-range and long-term strategic planning to fully
develop and enhance the Company's assets, resources, products and services;

 (b) Advise the Company relative to the recruitment and employment of key
executives consistent with the expansion of operations of the Company;

(c) Providing emergency on-call availability to assist, investigate and help
with resolution of any disruption of services.




4. DUTIES OF THE COMPANY. The Company shall provide Consultant, on a regular and
timely basis, with all approved data and information about it, its subsidiaries,
its management, its technology and services and its operations as shall be
reasonably requested by Consultant, and shall advise Consultant of any facts
which would affect the accuracy of any data and information previously supplied
pursuant to this paragraph.




5. COMPENSATION.

The Company shall pay a fee of $1,000.00, Monthly as long as the company has
collected payments from existing clients that associated with the technology of
bullseye.  If Monthly payment by The Company is missed, it shall accumulate and
be paid the following month so as long as Company has the financial means to do
so.  Consultant in providing the foregoing services shall be reimbursed for any
pre-approved out-of pocket costs, including, without limitation, travel,
lodging, telephone, postage and Federal Express charges.




6. REPRESENTATION AND INDEMNIFICATION.

The Company shall be deemed to have been made a continuing representation of the
accuracy of any and all facts, material information and data which it supplies
to Consultant and acknowledges its awareness that Consultant will rely on such
continuing representation in disseminating such information and otherwise
performing its advisory functions. Consultant in the absence of notice in
writing from the Company will rely on the continuing accuracy of material,
information and data supplied by the Company. Consultant represents that he has
knowledge of and is experienced in providing the aforementioned services.




7. MISCELLANEOUS.

Termination: This Agreement may be terminated by either Party upon written
notice to the other Party for any reason which shall be effective five (5)
business days from the date of such notice or the failure to pay balance owed to
Consultant exceeding 60 days.  This Agreement shall be terminated immediately
upon written notice for material breach of this Agreement.

As used in this Agreement, the term with cause shall mean, the conviction of any
crime involving dishonesty or resulting in imprisonment without the option of a
fine, or the material non-observance, or the material breach by Consultant of
any of the material provisions of this Agreement, or the neglect, failure or
refusal of consultant to carry out the duties contracted by him after due notice
to the consultant of such neglect, failure or refusal.

Modification: This Consulting Agreement sets forth the entire understanding of
the Parties with respect to the subject matter hereof. This Consulting Agreement
may be amended only in writing signed by both Parties.

Notices: Any notice required or permitted to be given hereunder shall be in
writing and shall be mailed or otherwise delivered in person or by facsimile
transmission at the address of such Party set forth above or to such other
address or facsimile telephone number, as the Party shall have furnished in
writing to the other Party.

Waiver: Any waiver by either Party of a breach of any provision of this
Consulting Agreement shall not operate as or be construed to be a waiver of any
other breach of that provision or of any breach of any other provision of this
Consulting Agreement. The failure of a Party to insist upon strict adherence to
any term of this Consulting Agreement on one or more occasions will not be
considered a waiver or deprive that Party of the right thereafter to insist upon
adherence to that term of any other term of this Consulting Agreement.

Assignment: The Options under this Agreement are assignable at the discretion of
the Consultant. Severability: If any provision of this Consulting Agreement is
invalid, illegal, or unenforceable, the balance of this Consulting Agreement
shall remain in effect, and if any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances.

Disagreements: Any dispute or other disagreement arising from or out of this
Consulting Agreement shall be submitted to arbitration under the rules of the
American Arbitration Association and the decision of the arbiter(s) shall be
enforceable in any court having jurisdiction thereof. Arbitration shall occur
only in New York, NY. The interpretation and the enforcement of this Agreement
shall be governed by New York Law as applied to residents of the State of New
York relating to contracts executed in and to be performed solely within the
State of New York. In the event any dispute is arbitrated, the prevailing Party
(as determined by the arbiter(s)) shall be entitled to recover that Party's
reasonable attorney's fees incurred (as determined by the arbiter(s)).




IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Parties
as of the date first above written.




CONSULTANT

___________________

_____________________________

WRAPmail Inc

Romuald Stone






